       Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 1 of 7 PageID #: 131



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   CHARLESTON DIVISION

JOSHUA M. SETTLE,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                                       Civil Action No. 2:18-cv-01177
                                    )                                       Honorable Judge Copenhaver
NATHAN SCOTT STEPP,                 )
Individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

                 PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES

           NOW COMES, Plaintiff Joshua M. Settle (hereinafter “Plaintiff”), through the

undersigned counsel, and files this Motion to Compel Discovery Responses against Defendant

Nathan Scott Stepp (hereinafter “Defendant”) pursuant to Rule 37 of the Federal Rules of Civil

Procedure. Furthermore, Plaintiff seeks an award of attorney fees and costs related to filing this

Motion pursuant to Fed. R. Civ. P. 37(a)(5)(A). In support of said Motion, Plaintiff submits the

following:

                              I.       STATEMENT OF THE CASE

           This is a police brutality case against Defendant, a West Virginia State Trooper based in

Roane County, West Virginia. On the evening of April 19, 2017, Plaintiff was brutally beaten by

Defendant after he attempted to flee in his vehicle when Defendant tried to pull him over for a

moving violation. 1 See Complaint, ¶¶ 10-46 [ECF #1]. After a short pursuit, Plaintiff lost control

of his vehicle and crashed in a roadside ditch on a rural one lane road. 2           After the crash, when



1
    Plaintiff was a twenty-year-old male, driving on a suspended license.

2
    No one, including Plaintiff, was injured in the single-car accident.
       Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 2 of 7 PageID #: 132



approached by Defendant, Plaintiff immediately showed his hands and complied with Defendant’s

verbal commands to exit the vehicle.

           Even though Plaintiff was unarmed, and despite his compliance with Defendant’s verbal

commands, Defendant mercilessly beat Plaintiff with his baton, resulting in serious bodily

injuries. 3 See id. The beating inflicted by Defendant was so violent, that after it finally stopped,

Defendant’s hands and arms were covered in Plaintiff’s blood, Plaintiff was bleeding profusely

from his head and face, and Plaintiff’s blood was pooled on the roadside and the pavement. See

id. at ¶¶ 47-55. 4

           Due to the severity of Plaintiff’s injuries, he was immediately taken by medivac helicopter

to Charleston Area Medical Center (CAMC), were he was diagnosed and treated for acute head

injuries, multiple lacerations to his scalp (requiring nine (9) staples), multiple cranial hematomas,

a possible left wrist fracture 5, and a possible lung contusion. See id. at ¶¶ 56-57.

           Following the incident, Defendant attempted to cover-up the brutal beating he inflicted on

Plaintiff by: (1) falsely telling first responders that Plaintiff’s injuries were due to his motor vehicle

crash and (2) falsely alleging, among other things, that Plaintiff assaulted him and tried to disarm

him. See id. at ¶¶ 58-59, 95-101.

                              II.      PROCEDURAL HISTORY

           Plaintiff’s First Set of Interrogatories, Requests for Production, and Requests for

Admissions to Defendant (hereinafter “First Discovery Requests”) were served on September 17,


3
  During the course of the beating, Plaintiff repeatedly begged Defendant to “put him in” Defendant’s patrol car and
to “stop beating” him in the head with his baton. See id.
4
  In order for the Court view this incident for itself, a copy of the dash camera video is being provided for in camera
inspection.

5
    During the beating, Defendant had his left wrist handcuffed to Plaintiff’s left wrist.
                                                              2
    Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 3 of 7 PageID #: 133



2018 [ECF #9]. See First Discovery Requests, attached hereto as Exhibit 1. Defendant served his

Responses to Plaintiff’s First Discovery Requests on October 24, 2018 [ECF #19].             See

Defendant’s Responses, attached hereto as Exhibit 2. However, Defendant failed to produce

documents responsive to a number of document requests. See id.

       In response to Requests for Production Nos. 6 and 20, which seek production of

Defendant’s personnel file, Defendant states that the documents will “be produced following entry

of a Protective Order.” See id. In response to Request for Production No. 7, which seeks

production of documents relating to Defendant’s evaluations, promotions, demotions, or

disciplinary actions, Defendant states that said documents “will be contained in [Defendant’s]

Personnel file.” See id. In response to Requests for Production Nos. 8, 9, and 10, which seek

production of documents relating to any complaints or allegations of excessive force against

Defendant, any criminal investigations into Defendant’s conduct, and any criminal investigation

reports concerning Defendant’s conduct, Defendant states that the requests are “being researched

and will be supplemented.” See id.

       On September 20, 2018, counsel for Plaintiff first e-mailed counsel for Defendant and

requested that, “if a protective order is required before you produce documents, please send me a

proposed order so we can get the wheels in motion.” See E-mail Chain, attached hereto as Exhibit

3. Nearly a month went by with no response from Defense counsel. On December 18, 2018,

counsel for Plaintiff e-mailed counsel for Defendant and again asked Defendant to, “[p]lease

circulate a proposed protective order...I would like one entered ASAP so that you can produce the

documents (like Trooper Stepp’s personnel file) that are being withheld.” See id. In this

communication, counsel for Plaintiff also asked that Defense counsel, “please supplement your



                                               3
     Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 4 of 7 PageID #: 134



responses to Request for Production 8, 9, and 10.” See id. Again, Plaintiff’s counsel received no

response from Defense counsel.

         Finally, about two (2) weeks later, on January 2, 2019, counsel for Defendant informed

counsel for Plaintiff that a draft protective order was forthcoming, but Defense counsel did not

address the document production that was being withheld. See id. A Proposed Protective Order

was eventually filed by Defense counsel on January 8, 2019 [ECF #22]. 6 Thus, it took Defendant

nearly four (4) months from Plaintiff’s first request to finally file a Proposed Protective Order; all

the while, Defendant continued to withhold relevant documents.

         On January 9, 2019, counsel for Plaintiff again e-mailed counsel for Defendant asking that

counsel, “[p]lease supplement your responses to Plaintiff’s Request for Production 8, 9, and 10.”

See E-mail Chain, attached hereto as Exhibit 5. Again, Defense counsel did not respond. On

January 22, 2019, counsel for Plaintiff sent counsel for Defendant a follow-up e-mail asking for a

response, but no response was ever received. See id.

         Nearly a month later, on February 28, 2019, counsel for Plaintiff yet again e-mailed counsel

for Defendant requesting that Defendant, “[p]lease produce documents responsive to Plaintiff’s

First Requests for Production 6, 7, 8, 9, 10, and 20.” See id. Counsel for Plaintiff likewise stated

that, “I have been waiting on these documents for many, many months now (your original

responses were served on October 24, 2018).” See id. Counsel for Plaintiff further advised that,

“[i]f these documents are not produced by March 15, 2019, I will have no choice but to file a

motion to compel with the court.” See id. Once again, Plaintiff received no response from Defense

counsel.


6
 During a telephonic conference with the Court on March 12, 2019, counsel for Defendant admitted that the wrong
Proposed Protective Order was filed with the Court, and agreed to re-file the correct one. To date, the correct Proposed
Protective Order has not been filed. See E-mail, attached hereto as Exhibit 4.
                                                           4
       Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 5 of 7 PageID #: 135



           On March 15, 2019, counsel for Plaintiff e-mailed counsel for Defendant again and stated

that, “[c]onsidering our agreed upon delay in matters this week, I will give you until next Friday,

March 22, to produce documents responsive to the request[s] below before filing a motion to

compel.” See id. Yet again, counsel for Defendant did not respond.

           Thus, no documents responsive to Plaintiff’s First Requests for Production Nos. 6, 7, 8, 9,

10, and 20 have been produced to date and counsel for Defendant has ignored each and every

attempt counsel for Plaintiff has made to address this ongoing discovery dispute.

                    III.     ARGUMENT AND CITATION OF AUTHORITY

       A. DEFENDANT HAS WILLFULLY IGNORED PLAINTIFF’S DISCOVERY
          REQUESTS AND INTENTIONALLY THWARTED LEGITIMATE
          DISCOVERY.

           Federal Rule of Evidence 37(a)(3)(B) authorizes a motion to compel when, “a party fails

to produce documents... or fails to permit inspection...as requested under Rule 34.” Fed. R. Civ.

P. 37(a)(3)(B)(iv). As set forth above, Defendant has failed to timely produce documents

responsive to Plaintiff’s First Requests for Production Nos. 6, 7, 8, 9, 10, and 20, and has ignored

all of Plaintiff counsel’s efforts to resolve this discovery dispute without Court intervention.

           Plaintiff has been waiting for approximately five (5) months for Defendant to produce these

relevant documents. 7 During this time, Plaintiff’s efforts to obtain this discovery have been met

with delay, obstruction, and silence. There is no excuse for Defendant’s willful disregard for the

Federal Rules of Evidence in this manner. Even though the relevant information requested by

Plaintiff is likely damaging to Defendant’s case, it does not excuse Defendant deliberately ignoring

the rules of discovery. Stonewalling and intentional attempts to thwart legitimate discovery, as




7
    According to the Scheduling Order [ECF #10], the last day to serve discovery requests is April 19, 2019.
                                                           5
    Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 6 of 7 PageID #: 136



Defendant has repeatedly done so here, should not be tolerated. Therefore, according to Fed. R.

Civ. P. 37, Plaintiff’s Motion to Compel must be granted.

       Furthermore, under Fed. R. Civ. P. 37 (a)(5)(A), “if a motion [to compel] is granted...the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising the conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” (emphasis added).

Therefore, Plaintiff requests that upon granting the present Motion to Compel, Plaintiff be awarded

his reasonable expenses incurred in making this Motion, including his attorney’s fees.

                               IV.     CONCLUSION

       WHEREFORE, for the foregoing reasons, and pursuant to Fed. R. Civ. P. 37, Plaintiff

respectfully request that the Court:

           a) Grant his Motion to Compel;

           b) Order Defendant to produce all documents responsive to Plaintiff’s Requests for

               Production Nos. 6, 7, 8, 9, 10, and 20; and

           c) Order Defendant and/or Defense Counsel to pay Plaintiff’s reasonable costs and

               attorney’s fees in bringing this Motion to Compel.

                                                     JOSHUA M. SETTLE
                                                     By Counsel

                                                     /s/Russell A. Williams__________________
                                                     Russell A. Williams (WV State Bar # 12710)
                                                     Eric J. Buckner (WV State Bar # 9578)
                                                     Katz, Kantor, Stonestreet & Buckner, PLLC
                                                     112 Capitol Street, Suite 100
                                                     Charleston, WV 25301
                                                     (304) 431-4053
                                                     rwilliams@kksblaw.com
                                                     ebuckner@kksblaw.com


                                                6
   Case 2:18-cv-01177 Document 32 Filed 03/22/19 Page 7 of 7 PageID #: 137



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION

JOSHUA M. SETTLE,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                      Civil Action No. 2:18-cv-01177
                                    )
NATHAN SCOTT STEPP,                 )
Individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

                            CERTIFICATE OF SERVICE

      I, Russell A. Williams, do hereby certify that on this the 21st day of March, 2019, I

electronically filed this “Plaintiff’s Motion to Compel Discovery Responses”

through the ECF system to the following:


      Gary E. Pullin, Esq.
      Pullin, Fowler, Flanagan, Brown & Poe, PLLC
      JamesMark Building
      901 Quarrier Street
      Charleston, West Virginia 25301
      Counsel for Defendant Nathan Scott Stepp


                                         /s/Russell A. Williams____
                                         Russell A. Williams, WVSB 12710




                                            7
